Name: Commission Regulation (EEC) No 3531/91 of 5 December 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 12 . 91 Official Journal of the European Communities No L 337/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3531/91 of 5 December 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 3446/91 (4); Whereas Commission Regulation (EEC) No 3153/ 85 O , as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 27 November to 3 December 1991 for the pound sterling lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 3 , 5 , 7 and 8 of Annex I . is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on 9 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission C) OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 153, 17. 6 . 1991 , p. 1 . (4) OJ No L 329, 2 . 12 . 1991 , p. 1 . (*) OJ No L 310, 21 . 11 . 1985, p. 4 . C) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 337/2 Official Journal of the European Communities 9 . 12 . 91 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland » \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 0709 90 60 I I I I - 1 000 kg -1,364 I - I I I 0712 90 19 \ \ \ ' 1,364 \ \ 1001 10 10 \ \ l 1,843 1001 10 90 \ \ II \ 1,843 1001 90 91 \ \ \ 1,364 1001 90 99 \ \ Il \ 1,364 1002 00 00 I \ \ 1,296 1003 00 10 I \ II 1,296 \ 1003 00 90 \ \ 1,296 \ \ 1004 00 10 \ \ II 1,244 1004 00 90 I \ 1,244 \ 1005 10 90 1,364 \ 1005 90 00 1,364 1007 00 90 I \ 1,296 1008 20 00 \ \ \ 1,296 1101 00 00 \ \ 1,654 1102 10 00 l \ 1,558 - 1102 20 10 \\ IlI 1,910 1102 20 90 II Il 0,614 1102 90 10 \\ \ 1,322 1102 90 30 Il\\ \ 1,269 1102 90 90 11-1 11-1 7285 7286 I 1,3221,322 1103 11 10 Il \ 2,351 1103 11 90 II 1,786 1103 12 00 IlIl ¢ 1,742 1103 13 11 11-2 7287 Il \ 1,978 1103 13 19 II 1,978 1103 13 90 II Il \ \ 1,391 1103 19 10 II Il\ \ 1,322 1103 19 30 \ I 1,814 1103 19 90 11-1 11-1 7285 7286 I 1,3221,322 1103 21 00 IIIl 1,391 1103 29 10 IlIl 1,322 1103 29 20 II \ 1,322 \ 1103 29 30 II II 1,269 Official Journal of the European Communities No L 337/39. 12 . 91 Positive Negative CN code Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Ireland Table Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ Irl £ 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-6 11-6 7158 7159 1103 V) 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg - 1,391 1,322 1,322 1,322 1,814 1,269 2,239 1,391 1,322 1,501 1,322 1,322 1,322 1,814 2,074 1,322 1,269 2,239 1,742 1,269 1,269 1,391 1,391 1,391 1,391 1,322 1,322 1,322 1,391 1,322 1,322 1,322 1,391 1,322 1,322 1,322 1,023 0,409 2,428 1,814 2,307 1,724 2,009 2,305 2,305 11-3 11-3 7290 7291 11-3 11-3 7290 7291 11-1 11-1 7285 7286 11-4 11-4 7294 7295 0) No L 337/4 Official Journal of the European Communities 9. 12 . 91 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether-, lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Put Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl o 0 11-4 11-4 11-5 11-5 11-4 11-4 11-4 11-4 7294 7295 7296 7297 7294 7295 7294 7295 0 0) 17-9 17-9 7318 7318 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 7622 7623 1 000 kg ¢ 2,060 2,060 2,060 2,060 2,060 2,060 2,060 2,060 3,138 2,687 2,060 2,060 2,060 2,810 1,964 2,060 0,563 1,167 0,563 1,167 0,563 1,207 0,563 1,207 2.728 0,164 1.729 3,458 0,270 0,540 23-1 23-1 23-2 23-2 £3-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 (2) C) C) O O O O O o (2) o O o o (2) C) (') 2,867 5,733 0,164 1,893 3,622 0,164 0,434 0,704 0,164 3,031 9 . 12 . 91 Official Journal of the European Communities No L 337/5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1 000 kg - 2309 10 13 23-8 7631 o Il 5,897 2309 10 31 23-3 7624  23-3 7691 0,518 2309 10 33 23-9 7541 o  23-9 7542 (2) 1,729 23-9 7543 o 3,458 23-9 7544 , 0  23-9 7545 o 0,270 l 23-9 7546 (2) 0,540 23-9 7547 6 \ '  23-9 7548 C) 2,867 23-9 7549 C) Il 5,733 23-9 7645 C) 0,518 23-9 7646 C) 2,247 \ 23-9 7647 C) 3,976 23-9 7648 C) 0,518 23-9 7649 C) Il 0,788 l 23-9 7650 C) 1,058 23-9 7651 o 0,518 23-9 7652 (2) Il 3,385 23-9 7653 o Il 6,251 2309 10 51 23-4 7624 Il  23-4 7692 1,023 2309 10 53 23-10 7541 o Il  23-10 7542 o Il 1,729 23-10 7543 (2) Il 3,458 23-10 7544 C)  \ 23-10 7545 C) 0,270 23-10 7546 o Il 0,540 ' 23-10 7547 (2) Il  23-10 7548 (2) Il 2,867 23-10 7549 (2) 5,733 23-10 7654 o Il 1,023 23-10 7655 (2) 2,752 \ 23-10 7656 (2) &gt; 4,481 23-10 7657 (2) \ 1,023 l 23-10 7658 (2) Il 1,293 23-10 7659 (2) \ 1,563 23-10 7660 (2) \ 1,023 23-10 7661 (2) l 3,890 23-10 7662 (2) \ 6,756 2309 90 31 23-5 7624 l \  23-5 7693 I \ 0,164 2309 90 33 23-11 7541 C) \  23-11 7542 (2) \ 1,729 No L 337/6 Official Journal of the European Communities 9 . 12 . 91 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 33 2309 90 41 2309 90 43 1 000 kg - 3,458 0,270 0,540 2,867 5,733 0,164 1,893 3,622 0,164 0,434 0,704 0,164 3,031 5,897 0,518 1,729 3,458 0,270 0,540 2,867 5,733 0,518 2,247 3,976 0,518 0,788 1,058 0,518 3,385 6,251 1,023 1,729 3,458 0,270 0,540 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 O O (') O O O O o o o o C) o o o O o o 2309 90 51 2309 90 53 O (2) O O o O O / 9 . 12 . 91 Official Journal of the European Communities No L 337/7 Positive Negative CN code Table Additionalcode Notes Germany Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands Spain F1 PuDM Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 O O O O 0) (') C) o (') (*&gt; o  1 000 kg - 2,867 5,733 1,023 2,752 4,481 1,023 1,293 1,563 1,023 3,890 6,756 (') When completing the customs formalities, the applicant must state in die declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (') When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 337/8 Official Journal of the European Communities 9. 12 . 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I \ I I  100 kg live weight  I 0102 90 10 Il C) 1,264 0102 90 31 I Il C) 1,264 0102 90 33 \ || C) 1,264 0102 90 35 o 1,264 0102 90 37 || 1,264 l IIIIII  100 kg net weight  \ 0201 10 10 I Il 2,401 0201 10 90 II 2,401 0201 20 21 \ II \ \ 2,401 0201 20 29 I IIII 2,401 0201 20 31 \ || 1,921 0201 20 39 l II 1,921 \ 0201 20 51 II 2,881 0201 20 59 II \ 2,881 0201 20 90 1,921 0201 30 00 I II 3,285 0202 10 00 \ II 2,136 0202 20 10 IIII o I 2,136 0202 20 30 02-1 7014 II\ l 0,342 02-1 7018 \ 0,342 02-1 7019 (2) 1,708 0202 20 50 02-1 7014 Il 0,534 02-1 7018 Il 0,534 I 02-1 7019 (2) 2,669 0202 20 90 Il (l) 1,708 0202 30 10 Il o 2,669 0202 30 50 IIII OC) I 2,669 0202 30 90 02-2 7034 \ 0,534 \ l 02-2 7038 o 2,669 0206 10 95 IIIl 3,285 0206 29 91 IIIlII 2,669 \ 0210 20 10 \ l 1,921 0210 20 90 IIII 2,742 0210 90 41 IIII 2,742 0210 90 90 I II \ 2,742 1602 50 10 16-4 7330 2,742 16-4 7331 l 1,643 16-4 7332 1,099 1602 90 61 16-4 7332 \ I l l 1,099 - 9 . 12 . 91 Official Journal of the European Communities No L 337/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : . (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2 ) The compensatory amount shall not be applied :  in respect of quantities coining within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J ) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 337/ 10 Official Journal of the European Communities 9 . 12 . 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts I \ Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0401 04-1 7058 a+c 0402 10 11 1,433 0402 10 19 04-3 7059 0,893 04-3 7074  04-3 7079 1,433 04-3 7222  0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 a + c 040221 17 04-6 7098 0,893 04-6 7099  04-6 7114 a + c 04-6 7224  0402 21 19 04-2 7744 a+c 0402 21 91 04-2 7744 a + c 0402 21 99 04-2 7744 a+c 0402 29 04-2 7744 a + c + f 0402 91 04-2 7744 a + c 0402 99 04-2 7744 a + c + f 0403 10 02 04-2 7744 a + c 0403 10 04 04-2 7744 a + c 0403 10 06 04-2 7744 a + c 0403 10 12 04-2 7744 a + c + f 0403 10 14 04-2 7744 a + c + f 0403 10 16 04-2 7744 a + c + f 0403 10 22 04-2 7744 a + c 0403 10 24 04-2 7744 a+c 0403 10 26 04-2 7744 a + c 0403 10 32 04-2 7744 a+c + f 0403 10 34 04-2 7744 a + c + f 0403 10 36 04-2 7744 a + c+f 0403 90 11 04-5 7093 0,893 04-5 7094  04-5 7097 1,433 04-5 7223  0403 90 13 04-6 7098 0,893 04-6 7099  04-6 7114 a+c 04-6 7224  9 . 12 . 91 Official Journal of the European Communities No L 337/ 11 CN code Table Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Additional code *  100 kg  a + c d + f a + c + f a + c + f a+c a+ c a+c a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c+f a + c + f a + c + f a + c+f a + c + f 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 1,054 1,081 1,133 1,161 1,296 1,329 2,374 2,434 b x coef b x coef b x coef b b x coef 1,782 No L 337/ 12 Official Journal of the European Communities 9 . 12. 91 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain ' Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \  100 kg - \ 0406 10 10 04-8 7228 Il 2,035 04-8 7229 IlI 1,225 \ 04-8 7230 l l 1,594 \ 04-8 7231 II 0,557 04-8 7232 \ 0,810 0406 10 90 04-8 7226 Il  04-8 7228 Il 2,035 04-8 7230 1,594 04-8 7232 0,810 0406 20 10 II\  0406 20 90 04-9 7233 ll 2,035 \ 04-9 7234 II\ 2,759 0406 30 10 04-10 7235  04-10 7236 0,732 04-10 7237 1,073 04-10 7238 l 1,562 04-10 7239 \ 1,852 0406 30 31 04-10 7235 \  \ 04-10 7236 0,732 04-10 7237 1,073 04-10 7238 1,562 \ 0406 30 39 04-10 7235  04-10 7238 \ 1,562 04-10 7239 \ I 1,852 l 0406 30 90 I \ \ 1,852 0406 40 00 04-11 7240 \  04-11 7241 l 1,926 0406 90 11 04-12 7242 \ 1,594 04-12 7243 \  \ 04-12 7244 \ 1,782 04-12 7245 \ l 2,035 04-12 7246 l 1,225 \ \ 04-12 7247 1,594 0406 90 13 04-13 7248 \ I  04-13 7250 \ \ 2,382 0406 90 15 04-13 7248 l \  I 04-13 7250 \ \ 2,382 0406 90 17 04-13 7248 \  04-13 7249 \ 1,594 04-13 7250 l 2,382 0406 90 19 \ l l l  0406 90 21 04-14 7251 l  \ 04-14 7252 \ 2,182 0406 90 23 04-15 7254 \ l  04-15 7255 \ 1,782 9 . 12 . 91 Official Journal of the European Communities No L 337/ 13 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I I *  100 kg - I I I 0406 90 23 04-15 7256 II 2,035 04-15 7257 1,225 04-15 7258 \ \ 1,594 0406 90 25 04-15 7254  l 04-15 7255 \ 1,782 04-15 7256 I l 2,035 04-15 7257 IlI 1,225 \ \ 04-15 7258 Il 1,594 0406 90 27 04-15 7254 Il  \ 04-15 7255 \ 1,782 \ 04-15 7256 \ \ 2,035 04-15 7257 Il 1,225 \ \ 04-15 7258 Il 1,594 0406 90 29 04-15 7253 II  \ 04-15 7254 Il \  04-15 7255 Il 1,782 04-15 7256 IlI 2,035 04-15 7257 I-I 1,225 l 04-15 7258 Il 1,594 0406 90 31 04-15 7253 Il  04-15 7254 Il  04-15 7255 Il 1,782 l 04-15 7256 Il 2,035 04-15 7257 Il 1,225 04-15 7258 Il \ 1,594 0406 90 33 04-15 7253 IlI \  04-15 7254 IlI  04-15 7255 Il 1,782 04-15 7256 Il 2,035 04-15 7257 1,225 04-15 7258 Il \ 1,594 0406 90 35 04-16 7259 IlI \  \ l 04-16 7274 1,782 \ 04-16 7277 2,035 04-16 7278 Il 1,225 04-16 7279 Il 1,594 \ 0406 90 37 04-16 7259  04-16 7274 Il \ 1,782 l 04-16 7277 Il 2,035 I 04-16 7278 Il 1,225 04-16 7279 l 1,594 \ 0406 90 39 04-15 7254 II \  \ 04-15 7255 \ 1,782 \ 04-15 7256 \ 2,035 04-15 7257 \ \ 1,225 No L 337/ 14 Official Journal of the European Communities 9. 12 . 91 I \ \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ I I I  100 kg -\ \ \ 0406 90 39 04-15 7258 I 1,594 l 0406 90 50 04-15 7253 II  04-15 7254 l  \ 04-15 7255 l 1,782 04-15 7256 \ \ 2,035 \ 04-15 7257 1,225 \ 04-15 7258 \ 1,594 0406 90 61 II \  0406 90 63 l l  0406 90 69 I \ I 2,759 l \ 0406 90 71 04-8 7226 \ I  \ \ 04-8 7227 1,782 04-8 7228 l 2,035 \ 04-8 7229 I \ 1,225 l 04-8 7230 \ 1,594 0406 90 73 04-16 7259 I  04-16 7274 \ \ 1,782 \ 04-16 7277 \ 2,035 04-16 7278 l 1,225 \ 04-16 7279 \ \ 1,594 0406 90 75 04-16 7259 \  \ \ 04-16 7274 II 1,782 \ 04-16 7277 \ I 2,035 I 04-16 7278 I I 1,225 04-16 7279 \ 1,594 \ 0406 90 77 04-16 7259  l 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 I 1,225 04-16 7279 1,594 0406 90 79 04-16 7259  04-16 7274 1,782 1 04-16 7277 I \ 2,035 \ 04-16 7278 \ 1,225 \ 04-16 7279 1,594 l 0406 90 81 04-16 7259 l  l 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 \ 1,225 \ 04-16 7279 1,594 0406 90 83 \ II  l 0406 90 85 04-16 7259  04-16 7274 1,782 \ 04-16 7277 \ \ \ 2,035 \ 04-16 7278 l I 1,225 \ 9 . 12 . 91 Official Journal of the European Communities No L 337/ 15 I I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I III - 100 kg ­ \ I 0406 90 85 04-16 7279 Il l 1,594 l 0406 90 89 04-15 7253  1 04-15 7254 Il  \ 04-15 7255 Il 1,782 I 04-15 7256 Il 2,035 04-15 7257 1,225 04-15 7258 Il \ 1,594 \ 0406 90 91 04-8 7226 Il \  04-8 7231 Il 0,557 04-8 7232 IlIl 0,810 0406 90 93 04-8 7226 II  I 04-8 7231 II 0,557 \ 04-8 7232 II \ 0,810 l 0406 90 97 04-8 7226  04-8 7228 2,035 04-8 7230 Il 1,594 i 04-8 7232 II 0,810 0406 90 99 04-8 7226 \  1 04-8 7228 2,035 04-8 7230 Il 1,594 04-8 7232 0,810 2309 10 15 23-14 7553 / 0,173 23-14 7554 II 0,346 23-14 7555 li \ 0,519 l I 23-14 7556 Il 0,648 23-14 7557 \ 0,726 23-14 7558 Il \ 0,778 23-14 7559 Il 0,027 \ 23-14 7569 II 0,054 23-14 7573 Il 0,081 23-14 7574 Ill 0,101 23-14 7577 0,113 23-14 7578 II \ 0,122 23-14 7579 0,287 \ 23-14 7580 I l 0,573 \ 23-14 7581 Il l 0,860 23-14 7582 Il 1,075 \ I 23-14 7583 \ 1,204 23-14 7584 Il 1,290 23-14 7885 I  2309 10 19 23-14 7553 I 0,173 \ 23-14 7554 I » 0,346 23-14 7555 I 0,519 23-14 7556 I I 0,648 \ 23-14 7557 l \ 0,726 No L 337/ 16 Official Journal of the European Communities 9. 12 . 91 Negative Denmark Italy France Greece Ireland CN code Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 10 19 2309 10 39 \ Positive Table Additionalcode Notes ' Germany Nether ­ lands Spain Portugal United Kingdom I DM . F1 Pta Esc £ 23-14 7558 I I  100 kg -0,778 23-14 7559 \ 0,027 23-14 7569 0,054 23-14 7573 \ \ 0,081 23-14 7574 0,101 23-14 7577 0,113 23-14 7578 0,122 23-14 7579 I 0,287 23-14 7580 \ l 0,573 23-14 7581 \ 0,860 23-14 7582 l 1,075 23-14 7583 II 1,204 23-14 7584 1,290 23-14 7885  23-14 7553 0,173 23-14 7554 I 0,346 23-14 7555 \ 0,519 23-14 7556 \ I 0,648 23-14 7557 \ I 0,726 23-14 7558 \ 0,778 23-14 7559 0,027 23-14 7569 \ 0,054 23-14 7573 I \ 0,081 23-14 7574 \ \ 0,101 23-14 7577 \ 0,113 23-14 7578 \ 0,122 23-14 7579 II l 0,287 23-14 7580 II 0,573 23-14 7581 \ 0,860 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 1,290 23-14 7885 «  23-14 7553 I ' 0,173 23-14 7554 \ 0,346 23-14 7555 I I 0,519 23-14 7556 \ 0,648 23-14 7557 \ 0,726 23-14 7558 l 0,778 23-14 7559 \ 0,027 23-14 7569 I \ 0,054 23-14 7573 I 0,081 23-14 7574 \ \ 0,101 23-14 7577 \ \ 0,113 23-14 7578 l 0,122 2309 10 59 9.12.91 Official Journal of the European Communities No L 337/ 17 I I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain ,Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl l \ \ \  100 kg -I \ 2309 10 59 23-14 7579 Il l 0,287 l 23-14 7580 \ 0,573 23-14 7581 0,860 l \ \ 23-14 7582 \ l 1,075 \ 23-14 7583 \ 1,204 23-14 7584 \ I 1,290 23-14 7885 II I  \ \ 2309 10 70 23-14 7553 \ I 0,173 23-14 7554 \ . 0,346 23-14 7555 II 0,519 23-14 7556 II 0,648 23-14 7557 0,726 23-14 7558 i 0,778 23-14 7559 0,027 23-14 7569 \ \ 0,054 \ 23-14 7573 0,081 \ 23-14 7574 0,101 23-14 7577 0,113 \ \ 23-14 7578 \ 0,122 23-14 7579 \ 0,287 23-14 7580 I 0,573 23-14 7581 0,860 23-14 7582 II \ 1,075 23-14 7583 1,204 l \ 23-14 7584 II 1,290 23-14 7885 l l  2309 90 35 23-14 7553 0,173 23-14 7554 l l 0,346 23-14 7555 0,519 23-14 7556 I 0,648 23-14 7557 0,726 l 23-14 7558 0,778 23-14 7559 0,027 23-14 7569 l 0,054 23-14 7573 l l 0,081 \ 23-14 7574 l 0,101 23-14 7577 \ 0,113 23-14 7578 \ 0,122 23-14 7579 II 0,287 23-14 7580 0,573 23-14 7581 0,860 \ l 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 . \ 1,290 23-14 7885 l  No L 337/ 18 Official Journal of the European Communities 9. 12 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ I I  100 kg I I 2309 90 39 23-14 7553 l l 0,173 23-14 7554 0,346 23-14 7555 0,519 I 23-14 7556 Il 0,648 \ 23-14 7557 Il 0,726 23-14 7558 II 0,778 23-14 7559 Il\ \ 0,027 23-14 7569 Ill 0,054 \ 23-14 7573 II 0,081 I I 23-14 7574 II l 0,101 \ 23-14 7577 II 0,113 \ 23-14 7578 Il 0,122 l 23-14 7579 Il 0,287 \ 23-14 7580 Il 0,573 23-14 7581 IlI \ 0,860 l \ 23-14 7582 IlI \ 1,075 23-14 7583 1,204 23-14 7584 1,290 \ I 23-14 7885 \  2309 90 49 23-14 7553 0,173 \ 23-14 7554 \ 0,346 \ 23-14 7555 0,519 \ 23-14 7556 \ I 0,648 23-14 7557 0,726 \ 23-14 7558 I 0,778 23-14 7559 Il 0,027 I 23-14 7569 Il 0,054 l 23-14 7573 IlI 0,081 \ l 23-14 7574 Il 0,101 \ 23-14 7577 Il\ 0,113 23-14 7578 \ 0,122 \ 23-14 7579 \ 0,287 \ 23-14 7580 0,573 \ 23-14 7581 0,860 l 23-14 7582 1,075 23-14 7583 I 1,204 23-14 7584 l I 1,290 23-14 7885 I  l \ 2309 90 59 23-14 7553 l , 0,173 23-14 7554 \ 0,346 23-14 7555 l 0,519 \ 23-14 7556 \ 0,648 \ \ 23-14 7557 \ 0,726 23-14 7558 l I \ 0,778 23-14 7559 \ \ 0,027 \ 9 . 12 . 91 Official Journal of the European Communities No L 337/ 19 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pw Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 59 2309 90 70 100 kg - 0,054 0,081 0,101 0,113 0,122 0,287 0,573 0,860 1,075 1,204 1,290 0,173 0,346 0,519 0,648 0,726 0,778 0,027 0,054 0,081 0,101 0,113 0,122 0,287 0,573 0,860 1,075 1,204 1,290 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  °/o milk fat/ 100 kg product  0,026a b 0,029  ®/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 0,012 A  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,014 No L 337 /20 Official Journal of the European Communities 9.12.91 I \ Positive I Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France ¢ Greece Ireland I I DM FI Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I I  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product l e I 0,001 l l l I  °/o sucrose/100 kg product  I I I l f I 0,005 l Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case , the actual content by weight of these products and the lactose content of the addedwhey. ). 12 . 91 official Journal of the European Communities No L 337/21 PART 7 SECTOR SUGAR Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  1701 11 10 17-5 7334 (') 0,405 17-5 7335 0,405 1701 11 90 17-5 7334 (') 0,405 17-5 7335 0,405 1701 12 10 17-5 7334 O 0,405 17-5 7335 0,405 1701 12 90 17-5 7334 (l) 0,405 17-5 7335 0,405 1701 91 00 17-6 7337 (J) 0,486 1701 99 10 17-7 7340 0,486 1701 99 90 17-7 7340 0,486  100 kg of dry matter  1702 30 10 17-8 7341 0,486 1702 40 10 17-8 7341 0,486 1702 60 10 17-8 7341 0,486  % sucrose content and 100 kg net  1702 60 90 17-10 7345 (J) 0,0049 17-10 7346 ( ») 0,0049 17-10 7347 (J) 0,0049  100 kg of dry matter  1702 90 30 17-8 7341 0,486  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (J) 0,0049 17-11 7350 (3) 0,0049 17-11 7351 (J) 0,0049 1702 90 71 17-12 7353 (J) 0,0049 1702 90 90 17-10 7345 (J) 0,0049 17-10 7346 O 0,0049 17-10 7347 ( ») 0,0049  100 kg of dry matter  2106 90 30 21-5 7419 0,486  % sucrose content and 100 kg net  2106 90 59 21-6 7423 ( ») 0,0049 21-6 7424 O 0,0049 21-6 7425 O 0,0049 No L 337/22 Official Journal of the European Communities 9. 12 . 91 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports. 9 . 12 . 91 Official Journal of the European Communities No L 337/23 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts France Greece Ireland FF Dr £ Irl I III Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit II  100 kg  \ 0403 10 51 II  0403 10 53 IlIl l  0403 10 59 IlIl  \ 0403 10 91 \  0403 10 93 \ IlIlIl  0403 10 99 IlIlIl  0403 90 71 \  0403 90 73 \ \  \ 0403 90 79 \ \  0403 90 91 IlIl  l 0403 90 93 \ Il\ Il  0403 90 99 \ \ Ill  \ 1517 10 10 \ I Il  1517 90 10 \ II  1704 10 11 \ IlIl  \ 1704 10 19 \ \ \  \ 1704 10 91 \ \  \ 1704 10 99 \ IIIl  1704 90 51 17-1 * I Il 1704 90 55 17-4 * l Il \ 1704 90 61 17-4 * Il 1704 90 65 17-4 * I 1704 90 71 17-4 l \ 1704 90 75 17-1 * l 1704 90 81 17-2 l I l 17-2 7632 \   1704 90 99 17-3 * I l 17-3 7632 l  1806 20 10 18-1 * \ 1806 20 30 18-1 * l \ \ 1806 20 50 18-1 \ l 1806 20 70 18-1 * I \ 1806 20 80 18-2 * l l l 1806 20 95 18-2 * l \ 1806 31 00 18-1 * l \ \ 1806 32 10 18-4 # l l 1806 32 90 18-5 I I \ 18-5 7832 l \  1806 90 11 18-4 # \ \ No L 337/24 Official Journal of the European Communities 9. 12 . 91 Positive Negative Additional code Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Notes Belgium/ Luxem ­ bourg F1 £DM Pta Esc Bfrs/Lfrs Dkr Lt FF Dr £ Irl  100 kg  1806 90 19 1806 90 31 1806 90 39 1806 90 50 7632 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 6585 7585 6586 7586 2105 00 99 2106 10 90 2106 90 99 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 9 . 12 . 91 Official Journal of the European Communities No L 337/25 Positive Negative Germany Spain Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg - 2106 90 99 21-1 21-1 21-1 21-1. 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 No L 337/26 Official Journal of the European Communities 9 . 12 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandCN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - 7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 9 . 12 . 91 Official Journal of the European Communities No L 337/27 .I Positive l Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7090   7091   7092   7095   7096   7100 O   7101 (*)   7102 0)   7103 O   7104 O   7105 0)   7106 O   7107 O   7108 (')   7109 (')   7110 ( »)   7111 C)   7112 0)   7113 (l)   7115 (l)   7116 0)   7117 0) -   7120 (')   7121 (')   7122 0)   7123 0)   7124 O   7125 (')   7126 0)   7127 (')   7128 (')   7129 O   7130 C)   7131 O   7132 (')   7133 O   7135 C)   7136 O   7137 (')   7140 C)   7141 ( !)   7142 O   7143 0)   7144 0)   7145 (')  No L 337/28 Official Journal of the European Communities 9. 12 . 91 I \ I Positive Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I I DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I \ \  100 kg -  l 7146 e&gt; \   \ 7147 C)   I 71487149 oo   7150 o '   \ 7151 o   \ 7152 o  _ \ 7153 o   \ 7155 O   \ 7156 o   \ 7157 O   \ 7160 0   I 71617162 0)o  '  \ 7163 o   \ 7164 o   \ 7165 o \   \ 7166 o \   \ 7167 o   \ 7168 o I   \ 7169 O  _ \ 7170 C)   \ 7171 o   \ 7172 o   \ 7173 O   \ 7175 O  _ \ 7176 O   \ 7177 0)   7180 o   7181 O   7182 C1)  l  \ 7183 i1)  \  \ 7185 C)  .  \ 7186 C)   7187 C)   7188 (')   \ 7190 C1) \   \ 7191 C1)   \ 7192 C)   \ 7195 C)   \ 7196 (')   \ 7200 C) I   \ 7201 o \  \  \ 7202 o   I 7203 C)  9 . 12 . 91 Official Journal of the European Communities No L 337/29 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ I  100 kg -I I  7204 (l)  l  7205 o  \  7206 o  \  II 7207 0)   II 7208 0) \   7209 O   7210 C) \   7211 C)   7212 o   7213 1   7215 0) \   II 7216 0)  \  Il 7217 o I   Il 7220 C)   7221 C) \   7260 O   Il 7261 o  \  II 7262 o   Il 7263 O   II 7264 o   7265 o   II 7266 o \   7267 o I   7268 o I   II 7269 C) I  \  II 7270 C)   7271 o   li 7272 C)   ' 7273 C) '   II 7275 /1\   7276 o   II 7300 Q   7301 o   7302 o   Il 7303 o    7304 o \  -  7305 o   7306 C) I  \  7307 (l)   \ 7308 (l)   I 7309 o   7310 C)  \  Il 7311 (l)   7312 (') \  l  7313 C)  No L 337/30 Official Journal of the European Communities 9. 12 . 91 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland 1 DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 7315 /i\ - 100 kg  7316 7317 7320 C) 0) C)   \ 7321 o   II 7360 C)  \  II 7361 (')   Il 7362 C)   \ 7363 C) \   \ 7364 o   Il 7365 o   Il 7366 O   \ 7367 C)   7368 o   7369 C)  \  \ 7370 0)   \ 7371 o   l 7372 C)   7373 7375 0   7376 0   7378 o   7400 (9   7401 7402 0 o   I 7403 (')   \ 7404 C)   Il 7405 o  i  II 7406 o   7407 (l)   \ 7408 o  l  7409 C)   II 7410 C)   I 7411 C)   l 74127413 C)o   I 7415 o   \ 7416 C)   I 7417 C)   \ 7420 C)   I 7421 (l)   7460 o   7461 (')   7462 C)   \ 7463 (l)  9 . 12 . 91 Official Journal of the European Communities No L 337/31 Positive Negative Germany Spam Portugal Denmark Italy France Greece Ireland CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In  100 kg  7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 C) O (l) 0) C) C) 0 0 C) C) o 0) C) o o (l) 0 C) 0) (') o 0) O o 0 C) 0 (') C) C) o C) o (') o C) 0 /t\ o 0) o C) (l) C) o ! No L 337/32 Official Journal of the European Communities 9 . 12 . 91 \ I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl II || I  100 kg I  II 7602 o l   Il 7603 C)   Il 7604 C)   II 7605 C) \   7606 C)   I 7607 C)   7608 C) \   II 7609 C) _  II 7610 C) \   Il 7611 C)   Il 7612 o I I  ¢  Il 7613 C)   7615 0 I   7616 C)   7620 C)   Il 7700 0) I   7701 o I  \  Il 7702 C)  \  Il 7703 C) \  \  Il 7705 C)  \  7706 C)   7707 C&gt;   7708   7710 0)   Il 7711 C)   7712 C)   Il 7715 C)   7716 C) I   7720 C)   7721 C)   7722 C)   7723 C)   Il 7725 o   Il 7726 C) I \  &gt;  Il 7727 o \   7728 C)  \  7730 C)   7731 0)   \ 7732 O  l  \ 7735 C)   \ 7736 C)   7740 0   7741 o   7742 C)   7745 C)  9 . 12 . 91 Official Journal of the European Communities No L 337/33 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ IIIl I ¢  100 kg -I \ \  Il 7746 (') \   7747 (') \   7750 C)   7751 o  \ \  \ 7758 II   7759 II  \ \ \  7760 0 \  \  7761 0  \  Il 7762 C) \   Il 7765 C)   7766 C)  \  Il 7768 II   7769 li  l l  \ 7770 (')   7771 (') 2,390  7778 Il l   \ 7779 Il   \ 7780 o \ 2,563 \  \ 7781 0 2,668  \ 7785 C) \ 2,617  \ 7786 C) 2,722  \ 7788 Il   \ 7789   \ 7798 C) I  \  \ 7799 C)  \  \ 7800 Il 2,683 \  \ 7801 Il 2,788  \ 7802 I 2,880  \ 7805 2,737  \ 7806 II 2,842  l 7807 l 2,934 l  l 7808 0)   \ 7809   / 7810 2,799  \ 7811 \ 2,904  l 7818 C)   \ 7819 o  J  7820 C) 2,749  \ 7821 0 2,854 \  7822 C) 2,946 \  7825 (l) 2,803  7826 C) 2,908  7827 C) 3,000 \  7828 C)  l  \ 7829 o  No L 337/34 Official Journal of the European Communities 9. 12 . 91 \ Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl I I I  100 kg - I I  \ 7830 0 2,865  7831 C) 2,970 \  II 7838 C) _ \  II 7840 n   II 7841 o \ \  \  II 7842 C)   7843 O \   Il 7844 (i) l I  \  Il 7845 C)  \  II 7846 0 l  \  II 7847 C)   II 7848 C)   II 7849 ( 1 )   II 7850 0  \  II 7851 0 \   II 7852 0 \  l  II 7853 0 l \  \  II 7855 C) \   II 7856 O   II 7857 C)   II 7858 0) I  l  II 7859 C) I   I 7860 C) \   7861 o  I \  II 7862 0)   II 7863 C) I   7864 C)   II 7865 0   II 7866 0  ,  7867 (l)  \  II 7868 C) I   II 7869 0   Il 7870 (')   Il 7871 0   li 7872 C)  \  I 7873 C)  \  I 7875 o \   l 7876 C)   \ 7877 C)   I 7878 C)   I 7879 C)  \  I 7900 C)   I 7901 C)   I 7902 C)   \ 7903 C)  9 . 12 . 91 Official Journal of the European Communities No L 337/35 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ \ I  100 kg - I I  \ 7904 o   \ 7905 C) I  \  I 7906 (') I   \ 7907 (')   \ 7908 O \   7909 C)   \ 7910 C)   \ 7911 C)   7912 C)   \ 7913 o \   I 7915 C) l   I 7916 o  \  I 7917 o \  \ \  \ 7918 C) I   I 7919 C)  \ \  7940 C) I   Il 7941 O   7942 C) \   II 7943 o \   7944 o   II 7945 (') I.   7946 0)  .  \ 7947 o   7948 o   Il 7949 C)   7950 (l)   \\ 7951 C) I - \  \ l  7952 C) \   II 7953 o ' _  II 7955 C)   7956 C)   7957 C)  \  II 7958 C) \   II 7959 C)  \  II 7960 C)   l.\ 7961 C)   II 7962 C) \   II 7963 C)   7964 C)  l l  II 7965 C)   II 7966 C)   II 7967 C)   7968 0) l   II 7969 0) \   || 7970 o  No L 337/36 Official Journal of the European Communities 9. 12 . 91 I \ Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ III I I  100 kg I  Il 7971 O   II 7972 C)   . 7973 C)   Il 7975 o l  \  Il 7976 \   Il 7977 0  \  II 7978 0 \  \ __ 7979 ( 1 )\  _ 7980 0)  \ l  II 7981 C)   7982 0   Il 7983 C)  \  7984 0  \  7985 C)   7986 0)   II 7987 C)   II 7988 C)  _ Il 7990 (l)   7991 o I \   II 7992 o I  _ Il 7995 C)   \\ 7996 0)  Amounts to be deducted  51xx 0,034  . II 52xx 0,071  53xx 0,114  54xx Il 0,157  || 55xx Il 0,224 _ 56xx Il 0,325  57Ox 0,504  Il 571x l 0,504  572x 0,705  Il 573x 0,705  \ 574x II 0,907  I 5750 0,907 _ I 5751 0,907  l 5760 I 1,108  II 5761 I 1,108 _ \\ 5762 I 1,108  || 5765 1,108  II 5766 l 1,108  5770 I 1,108  \ 5771 \ 1,108 9 . 12 . 91 Official Journal of the European Communities No L 337/37 I I I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ I \ I I  100 kg -I I I I  l 5780 \ 1,310  l 5781 I 1,310 \  \ 5785 \ \ \ 1,310  I 5786 Il 1,310  \ 579x \ 0,034  \ 5808 l 0,034 \  5809 \ 0,034  5818 \ \ 0,034  Il 5819 \ \ 0,034 \ _ Il 582x \ I \ 0,034 \  5830 II 0,034 \  5831 l \ 0,034 \ \  Il 5838 Il \ 0,071 \  l 584x II 0,071  Il 585x l \ 0,071  Il 586x l \ \ 0,114  Il 587x II 0,114  590x Il 0,157 \ \  II 591x Il 0,157 \  594x Il l 0,224  595x Il 0,224  596x Il 0,325  597x 0,325  598x II 0,504  599x \ 0,504 Amounts to be deducted 6lxx 62xx 63xx 64xx 65xx 66xx 670x 67 lx 672x 673x 674x 6750 6751 6760 6761 6762 6765 0,029 0,062 0,099 0,136 0,194 0,282 0,437 0,437 0,612 0,612 0,787 0,787 0,787 0,962 0,962 0,962 0,962 No L 337/38 Official Journal of the European Communities 9. 12 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit ' France FF Greece Dr Ireland £ Irl 1 ||IIIl I I  100 kg -I I \  6766 II 0,962 \  6770 II 0,962  II 6771 Il 0,962 l  6780 Il\ 1,137 l l  II 6781 Il 1,137  II 6785 Il 1,137  II 6786 Il 1,137 l  Il 679x l 0,029  II 6808 Il 0,029 l  || 6809 Il 0,029 l  II 6818 Il l 0,029 l  II 6819 Il l 0,029 l  682x Il 0,029  \ 6830 I 0,029  6831 l 0,029 l  Il 6838 0,062 I _r Il 684x Il 0,062  685x Il 0,062 l  I 686x Il 0,099  687x 0,099  I 690x \ l 0,136  \ 691x \ I 0,136 l  694x I 0,194 l  \ 695x \ 0,194  696x l l 0,282  \ 697x \ 0,282 l l  698x l l 0,437  699x l I I 0,437 l I 9 . 12 . 91 Official Journal of the European Communities No L 337/39 O If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153, 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 337/40 Official Journal of the European Communities 9 . 12 . 91 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,011 1,036 0,972  Milk and milk products »   1,011     1,036  0,972   Pigmeat I --!I --!I-I |-!\ \ I-II-I  Sugar   1,011     1,036  0,976   Cereals   1,011     1,036  0,976   Eggs and poultry and albumins             Wine  IlIl II    Il    Processed products (Regulation IlIl IIIIIlIlIl\ (EEC) No 3033/80): IlIl IlIlIl IlIl II  to be applied to charges   1,011     1,036  0,972   to be applied to refunds : IlIll I II I IIIll I  cereals   1,011     1,036  0,976   milk   1,011     1,036  0,972   sugar   1,011     1,036  0,976   Jams and marmalades IlIlIl Ill \ II (Regulation (EEC) No 426/86) I--II-II--II-II-l-l -l -I -l -l -I  Olive oil sector  I-I -l I I I